                Case 2:18-cr-00016-TSZ Document 489 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                           Plaintiff,
                                                       CR18-16 TSZ
 9         v.
                                                       MINUTE ORDER
10     CLYDE McKNIGHT,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)   Defendant’s motion, docket no. 482, to seal his ex parte motion is
14
     GRANTED, and defendant’s ex parte motion, docket no. 483, shall remain under seal.
15       (2)   The Government’s motion, docket no. 484, to seal certain materials is
   GRANTED, and the Government’s surreply, docket no. 485, as well as the declaration of
16 Stephen Knapp, docket nos. 485-1 & 485-2, shall remain under seal.

17           (3)   Defendant’s motion, docket no. 481, for a standing order directing the
     Clerk to provide defense counsel with certified copies of sealed pleadings, is GRANTED
18   in part and DENIED in part, as follows. Defense counsel Gilbert H. Levy may request a
     portable document format (“PDF”) version of materials filed under seal by or on behalf
19   of defendant Clyde McKnight by emailing a list of the specific items requested, identified
     by docket number, to the case administrator at Michael_Williams@wawd.uscourts.gov.
20   The case administrator shall generate PDFs of the documents at issue that bear the header
     automatically generated by the Case Management and Electronic Case Filling (CM/ECF)
21   system, and email the PDFs to defense counsel. This procedure shall apply to materials
     previously filed and items to be filed in the future by defendant or on his behalf. This
22

23

     MINUTE ORDER - 1
             Case 2:18-cr-00016-TSZ Document 489 Filed 06/01/20 Page 2 of 2



 1 Minute Order does not entitle defendant to disclosure of documents filed under seal by
   the Government or other parties. Defendant’s request for certified copies is DENIED.
 2
           (4)    Defendant’s motion to compel discovery, docket no. 460, is DENIED.
 3 Defendant has narrowed his motion and now asks that the Government be required to
   (i) explain the delay in filing charges against CS1 stemming from his arrest on
 4 September 12, 2016; (ii) describe the investigation conducted with respect to the phone
   seized from CS1 on September 23, 2017; and (iii) disclose information about a series of
 5 text messages between Detective Knapp and another individual on September 19, 2017.
   See Reply at 5 (docket no. 473). With respect to the first item, defendant suggests that,
 6 because CS1 was not prosecuted in connection with the controlled substances found in
   his possession on September 12, 2016, he must have been acting as a confidential
 7 informant before he was allegedly observed in a hand-to-hand transaction with defendant
   in mid-to-late September 2017. The Government, however, has indicated that CS1 did
 8 not become a confidential source until October 3, 2017, at which time he indicated that
   he had not previously served as a confidential informant with any other law enforcement
 9 agency, and defendant has offered no reason to doubt the Government’s veracity. As to
   the second topic on which defendant seeks information, the Government addressed in its
10 surreply how the phone seized from CS1 on September 23, 2017, was handled. Thus,
   defendant has received all discovery to which he is entitled on the subject. With regard
11 to the third matter, the Government has provided a declaration from Detective Knapp
   stating that the text messages at issue were with someone other than CS1 and were
12 unrelated to the investigation in this case. See Knapp Decl. at ¶ 14 (docket no. 485-1).

13          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14          Dated this 1st day of June, 2020.
15
                                                     William M. McCool
16                                                   Clerk

17                                                   s/Karen Dews
                                                     Deputy Clerk
18

19

20

21

22

23

     MINUTE ORDER - 2
